Citation Nr: 0320618	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This appeal arose from a November 2001 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which had temporarily assumed 
jurisdiction of the case.  In August 2002, the Louisville, 
Kentucky, RO issued a decision which confirmed the denial of 
entitlement to TDIU.  He was informed through supplemental 
statements of the case (SSOC) issued in November and December 
2002 and in March 2003 of the continued denial of his claim.

A December 1999 rating decision had denied entitlement to an 
increased evaluation for the service-connected anxiety 
neurosis with depression and post traumatic stress disorder 
(PTSD), which was rated as 50 percent disabling.  In January 
2000, the veteran submitted a notice of disagreement with 
this denial.  On February 8, 2001, the RO sent the veteran a 
statement of the case.  He then failed to submit a timely 
substantive appeal.  Because this issue has not been properly 
appealed, the Board does not have appellate jurisdiction of 
that issue.  See 38 C.F.R. § 20.200 (2002) (an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.)


FINDINGS OF FACT

1.  Service connection is in effect for the following:  
anxiety neurosis with depression and PTSD (50 percent 
disabling); bilateral tinnitus (10 percent disabling); 
bilateral hearing loss (10 percent disabling); and malaria (0 
percent disabling).  His combined disability evaluation is 60 
percent.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSION OF LAW

The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341. 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has been rendered 
unemployable by his service-connected disabilities, 
particularly his anxiety with depression and PTSD.  
Therefore, he believes that TDIU should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

As noted above, the veteran is service-connected for anxiety 
neurosis with depression and PTSD, assigned a 50 percent 
disability evaluation; bilateral tinnitus, assigned a 10 
percent disability evaluation; bilateral hearing loss, 
assigned a 10 percent disability evaluation; and malaria, 
assigned a noncompensable evaluation.  His combined 
disability evaluation is 60 percent.

According to the veteran's claim and his VA examinations, he 
had been self-employed since his discharge from service as a 
cattle farmer; he had also grown tobacco.  He indicated that 
he had retired at the age of 62 (1985).  

The pertinent evidence of record includes numerous VA 
outpatient treatment records and the reports of VA 
examinations.  These records indicate that the veteran 
suffers from multiple nonservice-connected disorders, to 
include hypertension, diabetes mellitus, coronary artery 
disease and Parkinson's disease.  The latter disorder has 
resulted in gait disturbances and tremors.

This evidence indicates that the veteran was seen on an 
outpatient basis by VA during 1999.  He was treated for what 
was diagnosed as a generalized anxiety disorder, which caused 
depression and insomnia, as well as some mild anxiety.  His 
Global Assessment of Functioning (GAF) score ranged between 
60 and 80.  

The veteran was afforded a VA audiological examination in 
November 1999.  His average decibel loss was 57.5 dB on the 
right and 62.5 on the left.  The speech discrimination scores 
were 84 percent on the right and 72 percent on the left.  
According to Table VI, 38 C.F.R. § 4.85 (2000), this 
represented a Level II hearing loss on the right and a Level 
V hearing loss on the right, which warranted the assignment 
of a 10 percent disability evaluation.  See Table VII, 
38 C.F.R. § 38 C.F.R. § 4.85 (2000).  This examination also 
noted that the veteran suffered from constant ringing in the 
ears.

The veteran was afforded a VA examination in May 2000.  An 
infectious diseases examination was normal, finding no 
residuals of malaria.  The psychiatric examination noted that 
the veteran had a long history of persecutory delusions, 
centering on a belief that his wife was sick and made his 
life difficult.  The examiner noted that his social 
impairment came mostly from his worsening memory and 
delusional belief system.  During the mental status 
examination, he was verbal and alert, although his speech was 
somewhat slow.  He kept talking about how badly his wife was 
treating him.  He was oriented in three spheres and there was 
no evidence of obsessional behavior.  There were no panic 
attacks and he displayed mild to moderate depression.  The 
diagnosis was PTSD in partial remission and delusional 
disorder (it should ruled out if this was due to his medical 
condition).  He was assigned a GAF score of 55, although, if 
the other problems were not taken into consideration, the 
examiner indicated that the service-connected PTSD would be 
assigned a GAF score of 65.

The veteran was hospitalized between May and June 2000 for 
rehabilitation following coronary artery bypass graft 
surgery.  After his release, his wife brought him to the 
emergency room, stating that he had become agitated and 
belligerent.  His medications were stopped and he was placed 
on Seroquel.  His wife indicated that following receipt of 
this medication, he displayed no further behavioral problems.

In 2000 and 2001, the veteran was again treated by VA on an 
outpatient basis.  In September 2000, it was noted that he 
had not been seen for psychiatric symptoms since November 
1999.  At that time, he offered no psychiatric complaints.  
His GAF score was 70.  In January 2001, his mood was stable 
and there were no psychotic symptoms.  The GAF score was 
again 70.  In July 2001, he had mild anxiety, but there were 
no sleep problems reported and no psychotic symptoms present.  
Again, the GAF score was 70.  

The veteran was examined by VA in June 2002.  He was noted to 
have difficulties sitting and walking, but this was 
attributed to his Parkinson's disease.  He stated that he had 
constant ringing in his ears and he was diagnosed with 
tinnitus.  An audiological examination noted average decibel 
loss of 57.5 in the right ear and of 62.5 in the left.  
Speech discrimination scores were 76 percent on the right and 
70 percent on the left.  This represented a Level IV loss on 
the right and a Level V on the left.  See Table VI, 38 C.F.R. 
§ 4.85 (2002).  He was noted to be alert and oriented, with a 
flat affect.  His psychiatric disorder was assigned a GAF 
score of 65.  The examiners opined that his anxiety, hearing 
loss and tinnitus had not prevented him from engaging in 
gainful employment.

When the veteran was seen by VA in July 2002, it was noted 
that his delusional disorder was in remission.  His mood was 
stable and his sleep was variable.  His condition was 
assigned a GAF score of 65.




Relevant laws and regulations

According to 38 C.F.R. § 3.340(a) (2002), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  However, if the total disability rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a) (2002).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2002).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF of 71 to 
80 noted that, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 and 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing this case, 
it is found that these duties have been met in this case.

In this case, the RO sent the veteran correspondence in June 
2001, which informed him of the provisions of the VCAA.  It 
informed him of what the evidence would have to show to 
establish entitlement to TDIU.  It was also informed him of 
what evidence and information would be obtained by VA and 
what evidence and information he could provide to 
substantiate his claim.  The veteran was also afforded a 
statement of the case and several SSOC's; these explained to 
him why the evidence of record had not established 
entitlement to the benefit requested.  

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with 
examinations and notified him of what evidence and 
information was being obtained by VA and what information and 
evidence he needed to provide in support of his claim.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that the veteran has not established entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  The veteran is service-
connected for anxiety neurosis with depression and PTSD, 
assigned a 50 percent disability evaluation; bilateral 
tinnitus, assigned a 10 percent disability evaluation; 
bilateral hearing loss, assigned a 10 percent disability 
evaluation; and malaria, assigned a noncompensable 
evaluation.  His combined disability evaluation is 60 
percent.  Clearly, he does not meet the schedular criteria 
set forth in 38 C.F.R. § 4.16(a) (2002) (which requires that 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more).  Moreover, there is an opinion of 
record that the veteran has not been rendered unemployable by 
his service-connected disabilities (see the June 2002 VA 
examination report).  If the schedule has provided for less 
than a 100 percent evaluation, as in this case, a veteran may 
still be considered to be totally disabled if the evidence 
shows that there is an impairment of mind or body sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.314(a) 
(2002)  Such impairment has not been shown in the veteran's 
case.  As noted, the VA examination conducted in June 2002 
contained a clear opinion that the veteran's service-
connected anxiety with depression and PTSD, tinnitus, 
bilateral hearing loss and malaria had not kept him from 
working.  In fact, the veteran was consistently self-
employed, from his discharge in 1946 to his retirement at age 
62 in 1985, as a farmer.  In addition, the veteran suffers 
from several disabling nonservice-connected conditions, such 
as Parkinson's disease, hypertension, diabetes mellitus and 
coronary artery disease; however, since these are nonservice-
connected disorders, they cannot be taken into consideration 
when determining entitlement to TDIU.  

Therefore, since it has not been demonstrated that the 
veteran is unable to secure and follow a substantially 
gainful occupation due to a service-connected disability 
which does not meet the percentage standards set forth at 
38 C.F.R. § 4.16(a) (2002), there is no basis to forward this 
case to the Director, Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(2002).

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disability.


ORDER

Entitlement to TDIU is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

